UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6705


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

FRED DANIEL WILLIAMS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:03-cr-00023-NCT-1)


Submitted:    June 12, 2009                 Decided:   June 29, 2009


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Norman Cochran, Assistant Federal Public Defender,
Greensboro, North Carolina, for Appellant.           Sandra Jane
Hairston,   Angela  Hewlett   Miller,  Assistant   United  States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fred   Daniel      Williams       appeals    the    district   court’s

order   denying    his    18   U.S.C.     § 3582(c)(2)         (2006)   motion   for

reduction of sentence.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          United States v. Williams, No. 1:03-cr-

00023-NCT-1 (M.D.N.C. April 14, 2009).                  We deny the motion for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court    and    argument    would    not    aid   the

decisional process.

                                                                           AFFIRMED




                                          2